Citation Nr: 1519045	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether the claim may be allowed.

2. Entitlement to service connection for bronchitis.
 
3. Entitlement to service connection for depression.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to an increased initial rating for right Achilles tendonitis, in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter.
 
6. Entitlement to an increased rating for left Achilles tendonitis, currently evaluated as 10 percent disabling.

7. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2014, the Board remanded for further development the issues of entitlement to service connection for bronchitis and depression, and entitlement to increased ratings for right Achilles tendonitis and right knee arthritis.  Those issues are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, entitlement to service connection for depression, entitlement to service connection for a low back disorder, entitlement to an increased rating for right Achilles tendonitis, and entitlement to an increased rating for left Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2015 correspondence, the Veteran, through his representative, requested to withdraw the issues of entitlement to service connection for bronchitis and entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).
 
In the present case, in an April 2015 correspondence, the Veteran, through his representative, withdrew from consideration the issues of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee and entitlement to service connection for bronchitis.  As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bronchitis is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee is dismissed.


REMAND

Further development of the remaining claims is required.  In an October 2014 rating decision, the RO denied entitlement to an increased rating for left Achilles tendonitis and declined to reopen a claim of entitlement to service connection for a left knee disorder.  The Veteran's attorney filed a timely November 2014 notice of disagreement in regard to both issues but the claims file does not reflect that a statement of the case has been issued.  Where, as here, a veteran files a timely notice of disagreement, and the RO has not issued a statement of the case, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2013 and May 2014 substantive appeals, the Veteran requested a Videoconference hearing in connection with his claims of entitlement to service connection for a low back disorder and entitlement to service connection for depression.  Subsequent to the August 2013 substantive appeal, in a September 2013 letter, the representative requested either a Travel Board hearing or a Videoconference hearing.  To date, no hearing has been scheduled.

As to the claim of entitlement to an increased rating for right Achilles tendonitis, an addendum opinion is required.  In March 2014, the appellant was provided with a VA examination to assess the current severity of his right Achilles tendonitis.  Although the appellant reported that his right ankle hurt constantly, in particular at the connection of the Achilles tendon, the examiner remarked that it was unlikely that there would be additional loss of plantar- or dorsiflexion due to pain because the pain did not occur until the maximal range of motion was reached.  The Veteran is competent to report symptoms such as pain and the examiner has provided no reason to doubt his credibility.  Therefore, to the extent the examiner's conclusion relies on the premise that the appellant only experienced pain at the maximal range of plantar- or dorsiflexion, it is inadequate.  Further clarification is therefore required.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case which addresses the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder and entitlement to an increased rating for left Achilles tendonitis.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the AOJ's issuance of the statement of the case. 38 C.F.R. § 20.202 (2014).

2. The AOJ should contact the Veteran to clarify whether he wants a Videoconference or a Travel Board hearing and then take appropriate steps to schedule him for a hearing in accordance with his requests.  If possible, the hearing should be scheduled with the undersigned Veterans Law Judge.  The Veteran should be notified in writing of the date, time, and location of the hearing.

3. Forward the entire claims file in electronic records to the examiner who prepared the March 2014 VA right ankle examination, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum addressing the extent to which there is any additional loss of range of motion of the right ankle due to pain.  The examiner is advised that the Veteran is competent to report that his right ankle hurts constantly.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


